DETAILED ACTION
This office action is a response to an application filed on 10/09/2018 in which Claims 1-22 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/07/2021 and 02/23/2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


approximately” in claim 3 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of claim 3 is indefinite. 
For examination purposes claim 3’ limitation "remains approximately constant" has been construed to be “remains constant”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 22 are rejected under 35 U.S.C. 102(1) and 102(2) as anticipated by Swenson (US20080278715).

Regarding claim 1, Swenson teaches a lidar system comprising: a light source configured to emit pulses of light;
a scanner configured to scan at least a portion of the emitted pulses of light across a field of regard, 
[0016] FIG. 1 is a cross-sectional illustration of the laser optics of an exemplary scanning laser suitable for use in the present embodiment.
wherein: the field of regard contains all or part of a target located a distance from the lidar system that is less than or equal to a maximum range of the lidar system; 
[0031] The maximum range is based on the surrounding landscape of the particular site and is generally considered a measure of the longest line of sight of the LADAR in its position at the site.
[0032] Once all of the data are entered, the exemplary algorithm of FIG. 6 may be executed to perform the calculations for use in determining the scan rate of the LADAR for a particular site. A first calculation includes dividing the data of block 144 with the entered maximum range in kilometers at block 152 to obtain a maximum pulse repetition rate in kilohertz (kHz) for the LADAR at block 154 which may be used in a subsequent calculation.
And one or more of the emitted pulses of light are scattered by the target;
a receiver configured to detect at least a portion of the pulses of light scattered by the target; 
[0020] Returning to FIG. 1, with each transmitted beam illumination 50 in the FOR, echo laser pulses 60 are generated back to and received by the LADAR at mirror 22. Mirror 22 reflects the laser return or echo pulses 60 to a parabolic shaped mirror 62 which is configured to focus the return pulses to another flat mirror 64. In turn, mirror 64 reflects the return pulses to conditioning optics 66 which focus the return pulses onto a light detector 68 which may be an avalanche photodiode, for example. The detector 68 converts the received laser return pulses into electrical signals representative thereof for use in the mapping of the terrain of the FOR and identifying potential intruders.
And a processor configured to determine the distance from the lidar system to the target based at least in part on a round-trip time of flight for an emitted pulse of light to travel from the lidar system to the target and back to the lidar system.
[0024] The processor electronics 90 use each electrical trigger pulse 92 it receives over line 88 and each associated electrical echo pulse 94 it receives over line 89 in the time of flight range mapping calculations for the FOR as shown in FIG. 3A.

Regarding claim 22, Swenson teaches a method comprising: emitting pulses of light, wherein the pulses of light are emitted by a light source of a lidar system;
scanning at least a portion of the emitted pulses of light across a field of regard, 
[0016] FIG. 1 is a cross-sectional illustration of the laser optics of an exemplary scanning laser suitable for use in the present embodiment.
wherein: the field of regard contains all or part of a target located a distance from the lidar system that is less than or equal to a maximum range of the lidar system; 
[0031] The maximum range is based on the surrounding landscape of the particular site and is generally considered a measure of the longest line of sight of the LADAR in its position at the site.
[0032] Once all of the data are entered, the exemplary algorithm of FIG. 6 may be executed to perform the calculations for use in determining the scan rate of the LADAR for a particular site. A first calculation includes dividing the data of block 144 with the entered maximum range in kilometers at block 152 to obtain a maximum pulse repetition rate in kilohertz (kHz) for the LADAR at block 154 which may be used in a subsequent calculation.
and one or more of the emitted pulses of light are scattered by the target;
detecting at least a portion of the pulses of light scattered by the target; and
[0005] a light detector, a second set of optics for guiding laser echo pulses returned from the azimuth and elevation fields of regard to the light detector which converts the laser echo pulses into electrical echo pulses representative thereof, and a processor coupled to the light detector for receiving the electrical echo pulses and operative to process the electrical echo pulses to generate a range map of the combined azimuth and elevation fields of regard to accommodate surveillance of the particular site.
determining the distance from the lidar system to the target based at least in part on a round-trip time of flight for an emitted pulse to travel from the lidar system to the target and back to the lidar system.
[0024] The processor electronics 90 use each electrical trigger pulse 92 it receives over line 88 and each associated electrical echo pulse 94 it receives over line 89 in the time of flight range mapping calculations for the FOR as shown in FIG. 3A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Swenson (US20080278715) in view of Dussan (US20160047900).


Swenson fails to disclose, but Dussan does disclose the pulses of light emitted by the light source have a pulse energy that varies based on a pulse repetition frequency of the emitted pulses of light, wherein the pulse energy decreases as the pulse repetition frequency increases. [0039] the laser could operate with a lower repetition rate, in which case the laser can exhibit a higher amount of energy per pulse.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swenson’ lidar system with Dussan’ disclosure.

Swenson already pointed at the eye safety issue in regard to his lidar device. Dussan, on his part, stated [0005] “For example, flash ladar systems require a very high energy per pulse laser, which is not only costly but can also be an eye hazard.” The person of ordinary skill in the art would have been motivated to modify Swenson’ teachings with Dussan’ disclosure to predictably assure eye safety of the lidar system.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Swenson (US20080278715) in view of Dussan (US 20160047900), and Gnecchi (US20180164410).

Regarding Claim 3, Swenson in view of Dussan teaches the lidar system of claim 2.
Swenson in view of Dussan fails to disclose, but Gnecchi does disclose an average optical power of the emitted pulses of light remains approximately constant as the pulse repetition frequency is varied. 
[0010] In one aspect, an average power of the laser pulses is fixed to meet eye-safety limitations.


Examiner’s note: Gnecchi’ equation 7 teaches that the average power is a product of the pulse energy and PRR of the laser source.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swenson/Dussan’ lidar system with Gnecchi’ disclosure.

Dussan already stated his concerns about eye safety of [0005] “For example, flash ladar systems require a very high energy per pulse laser, which is not only costly but can also be an eye hazard.” Gnecchi, on his part, teaches extensively about assuring a desired range accuracy of the lidar system while maintaining eye-safe laser source operation: [0100] “The controller 940 controls the laser source such that the average power of the laser pulses is fixed to meet eye-safety limitations. Laser source eye-safety limitations are detailed in standards set forth by the American National Standards Institute (Ansi) Z136 series or the International standard IEC60825, for example.”

The person of ordinary skill in the art would have been motivated to modified Swenson/Dussan’ lidar system with 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Swenson (US20080278715) in view of Dussan (US 20160047900), and Wyrwas (US9791557).

Regarding Claim 4, Swenson in view of Dussan teaches the lidar system of claim 2, and, further, the light source operates at a wavelength between approximately 1400 nm and approximately 1600 nm; Swenson’ [0016] In the present embodiment, the wavelength of the pulsed laser beam may be in the eye safe range around 1.54 microns, but it is understood that other wavelengths may work just as well.

Swenson in view of Dussan fails to disclose, but Wyrwas does disclose the lidar system operates in an eye-safe manner as the pulse repetition frequency is varied. [1; 58-63] The amount of light that a LIDAR system may safely emit may be guided by three restrictions: (1) the maximum energy in a single laser light pulse entering a human eye; (2) the maximum energy per pulse in in a chain of pulses entering a human eye; and (3) the average laser power that enters a human eye.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swenson/Dussan’ lidar system with Wyrwas’ disclosure.

.

Claims 5-8, 12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US20080278715) in view of Templeton (US9383753).

Regarding claim 5, Swenson teaches the lidar system of claim 1.
Swenson fails to disclose, but Templeton does disclose information from a previous scan across the field of regard is used to dynamically adjust one or more scan parameters for a subsequent scan across all or a portion of the field of regard. [25; 41-60] FIG. 7B is a flowchart of another process for identifying regions of a LIDAR-indicated point cloud to examine with enhanced angular resolution by detecting moving objects. One or more previous scans of a scanning zone are analyzed (712). As discussed above in connection with the hardware and/or software implemented object detection and/or object tracking functions, perceived objects in each generated point cloud are associated with a boundary approximately defining a shape of the perceived objects. Objects appearing in more than one frame of a time series of generated point clouds are associated with one another based on similar point cloud shapes and/or absolute relative positions from one frame to the next. Thus, the same object can be identified and position mapped at a series of time points so as to determine a motion profile of the object. Thus, an object in motion can be identified from the point cloud data (724). Moreover, moving objects can be distinguished from non-moving objects. The locations of such moving objects during the next scan can be predicted, and the predicted location can be set as the region for enhanced resolution study (726).



The reasoning for this is that Templeton teaches a sophisticated dynamically adjustable scanner, capable to provide customized resolution. The person of ordinary skill in the art would have been motivated to modified Swenson’ lidar system with Templeton’ disclosure to predictably improve marketing appeal of his lidar system for applications in vehicles [1; 9-11] “configured to operate in an autonomous mode in which the vehicle navigates through an environment with little or no input from a driver” wherein (Abstract) “dynamically adjustable angular resolution for use as a sensor providing environmental information for navigating an autonomous vehicle”.

Regarding claim 6, Swenson in view of Templeton’ teaches the lidar system of claim 5, and, further, the information from the previous scan comprises a location or size of the target or motion information for the target or the lidar system. Templeton’ [25; 41-60] FIG. 7B is a flowchart of another process for identifying regions of a LIDAR-indicated point cloud to examine with enhanced angular resolution by detecting moving objects. One or more previous scans of a scanning zone are analyzed (712). As discussed above in connection with the hardware and/or software implemented object detection and/or object tracking functions, perceived objects in each generated point cloud are associated with a boundary approximately defining a shape of the perceived objects. Objects appearing in more than one frame of a time series of generated point clouds are associated with one another based on similar point cloud shapes and/or absolute relative positions from one frame to the next. Thus, the same object can be identified and position mapped at a series of time points so as to determine a motion profile of the object. Thus, an object in motion can be identified from the point cloud data (724). Moreover, moving predicted location can be set as the region for enhanced resolution study (726).

Regarding claim 7, Swenson in view of Templeton’ teaches the lidar system of claim 5, and, further, the previous scan comprises a standard-resolution scan across the field of regard; and
the subsequent scan comprises a high-resolution scan of a high-resolution scan region that contains at least part of the target, wherein the one or more scan parameters for the subsequent scan comprise a location of the high-resolution scan region or a size of the high-resolution scan region. Templeton’ [20; 27-33] the high angular resolution regions sampled while the LIDAR device is driven in excess of its maximum sustained pulse rate, and default resolution, and/or low resolution regions sampled while the LIDAR device is driven at its default pulse rate, or low rate, respectively.
Templeton’ [25; 41-60] FIG. 7B is a flowchart of another process for identifying regions of a LIDAR-indicated point cloud to examine with enhanced angular resolution by detecting moving objects. One or more previous scans of a scanning zone are analyzed (712). As discussed above in connection with the hardware and/or software implemented object detection and/or object tracking functions, perceived objects in each generated point cloud are associated with a boundary approximately defining a shape of the perceived objects. Objects appearing in more than one frame of a time series of generated point clouds are associated with one another based on similar point cloud shapes and/or absolute relative positions from one frame to the next. Thus, the same object can be identified and position mapped at a series of time points so as to determine a motion profile of the object. Thus, an object in motion can be identified from the point cloud data (724). Moreover, moving objects can be distinguished from non-moving objects. The locations of such moving objects during the next scan can be predicted, and the predicted location can be set as the region for enhanced resolution study (726).

Regarding claim 8, Swenson teaches the lidar system of claim 1, and, further, the standard pulse period is greater than or equal to a round-trip time associated with the maximum range, wherein the round-trip time is approximately 2Dmax/c, wherein Dmax is the maximum range and c is a speed of light; [0032] Once all of the data are entered, the exemplary algorithm of FIG. 6 may be executed to perform the calculations for use in determining the scan rate of the LADAR for a particular site. A first calculation includes dividing the data of block 144 with the entered maximum range in kilometers at block 152 to obtain a maximum pulse repetition rate in kilohertz (kHz) for the LADAR at block 154 which may be used in a subsequent calculation.

Swenson fails to disclose, but Templeton does disclose the pulses of light emitted by the light source comprise one or more series of standard-resolution pulses alternating with one or more series of high-resolution pulses, wherein each series of the standard-resolution pulses comprises a plurality of pulses having a standard pulse period, and each series of the high-resolution pulses comprises a plurality of pulses having a high-resolution pulse period, [20; 27-33] A mixed-resolution 3-D point cloud is generated from the LIDAR-sampled data points, with the high angular resolution regions sampled while the LIDAR device is driven in excess of its maximum sustained pulse rate, and default resolution, and/or low resolution regions sampled while the LIDAR device is driven at its default pulse rate, or low rate, respectively.
and the high-resolution pulse period is less than the standard pulse period. [20; 28-33] the high angular resolution regions sampled while the LIDAR device is driven in excess of its maximum sustained pulse rate, and default resolution, and/or low resolution regions sampled while the LIDAR device is driven at its default pulse rate, or low rate, respectively.



The reasoning for this is that Templeton teaches a sophisticated dynamically adjustable scanner, capable to provide customized resolution. The person of ordinary skill in the art would have been motivated to modified Swenson’ lidar system with Templeton’ disclosure to predictably improve marketing appeal of his lidar system for applications in vehicles [1; 9-11] “configured to operate in an autonomous mode in which the vehicle navigates through an environment with little or no input from a driver” wherein (Abstract) “dynamically adjustable angular resolution for use as a sensor providing environmental information for navigating an autonomous vehicle”.

Regarding claim 12, Swenson in view of Templeton teaches the lidar system of claim 8, and, further, 
a standard-resolution point cloud is determined from one or more series of the standard-resolution pulses; Templeton’ [20; 7-11] The scanning LIDAR may be operated at a first pulse rate, such as a default pulse rate, that is within its pulse-rate limit so as to generate in real time a 3-D point cloud with a substantially uniform angular resolution based on the first pulse rate (502, 504).
a high-resolution point cloud is determined from one or more series of the high-resolution pulses and the standard-resolution point cloud. Templeton’ [20; 12-16] a processor-based perception system identifies region(s) for enhanced resolution examination (506). The pulse rate of the LIDAR device is temporarily increased beyond its maximum sustained pulse rate while the LIDAR device scans the identified region(s) (522).
Templeton’ [20; 27-33] A mixed-resolution 3-D point cloud is generated from the LIDAR-sampled data points, with the high angular resolution regions sampled while the LIDAR device is driven in excess of its 

Regarding claim 19, Swenson teaches the lidar system of claim 1.
Swenson fails to disclose, but Templeton does disclose the pulses of light emitted by the light source comprise a series of hybrid-resolution pulses, wherein: the series of hybrid-resolution pulses comprises a plurality of standard-resolution pulses and a plurality of high-resolution pulses; 
[20; 27-33] A mixed-resolution 3-D point cloud is generated from the LIDAR-sampled data points, with the high angular resolution regions sampled while the LIDAR device is driven in excess of its maximum sustained pulse rate, and default resolution, and/or low resolution regions sampled while the LIDAR device is driven at its default pulse rate, or low rate, respectively.
and the series of hybrid-resolution pulses results in a hybrid-resolution point cloud comprising one or more standard-resolution regions corresponding to the standard-resolution pulses and one or more high-resolution regions corresponding to the high-resolution pulses.
[24; 24-28] As a result, some embodiments described herein describe the generated point cloud map as a mixed resolution point cloud. Data indicative of the positions of points in the point cloud map are output as mixed resolution point cloud data 642.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swenson’ lidar system with Templeton’ disclosure.

The reasoning for this is that Templeton teaches a sophisticated dynamically adjustable scanner, capable to provide customized resolution. The person of ordinary skill in the art would have been motivated to modified Swenson’ lidar system with Templeton’ disclosure to predictably improve marketing appeal of 

Regarding claim 20, Swenson in view of Templeton teaches the lidar system of claim 19, and, further, the standard-resolution pulses have a standard pulse period and the high-resolution pulses have a high-resolution pulse period, Templeton’ [20; 27-33] A mixed-resolution 3-D point cloud is generated from the LIDAR-sampled data points, with the high angular resolution regions sampled while the LIDAR device is driven in excess of its maximum sustained pulse rate, and default resolution, and/or low resolution regions sampled while the LIDAR device is driven at its default pulse rate, or low rate, respectively. 
wherein: the standard pulse period is greater than or equal to a round-trip time associated with the maximum range, wherein the round-trip time is approximately 2Dmax/c, wherein Dmax is the maximum range and c is a speed of light; Swenson’ [0032] Once all of the data are entered, the exemplary algorithm of FIG. 6 may be executed to perform the calculations for use in determining the scan rate of the LADAR for a particular site. A first calculation includes dividing the data of block 144 with the entered maximum range in kilometers at block 152 to obtain a maximum pulse repetition rate in kilohertz (kHz) for the LADAR at block 154 which may be used in a subsequent calculation. 
and the high-resolution pulse period is less than standard-resolution pulse period. Templeton’ [20; 27-33] A mixed-resolution 3-D point cloud is generated from the LIDAR-sampled data points, with the high angular resolution regions sampled while the LIDAR device is driven in excess of its maximum sustained pulse rate, and default resolution, and/or low resolution regions sampled while the LIDAR device is driven at its default pulse rate, or low rate, respectively.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US20080278715) in view of Templeton (US9383753), Korkut (US20180172807), and Stambler (US10131446).

Regarding claim 9, Swenson in view of Templeton teaches the lidar system of claim 8, but stops short disclosing the high-resolution pulse period is less than or equal to one half of the standard pulse period.

However, Korkut discloses [0028] the number of pulses M in a burst can be equal to 4, the time between pulses B in a burst can be 200 ns, the width of each of the pulses in a burst can be 20 ns, and an incremental delay d between the pulses can be 1 ns,

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Korkut’ high-resolution pulse period of 220 ns is equivalent to the maximum detection range of about 30 meters. 

The person of ordinary skill in the art would have been motivated to modify Swenson/Templeton teachings with Korkut’ disclosure.
The reasoning for this is that Korkut teaches a distance measuring method providing [0003] improved time resolution of a digital output, such as by modulating a laser beam with a burst of pulses and then subsequently overlapping each received pulse in the burst of pulses, such as to provide reduced time stamp errors in the laser range finding system.

Swenson in view of Templeton, and Korkut still does not disclose the high-resolution pulse period is less than or equal to one half of the standard pulse period.

However, Stambler teaches [5; 36-45] The long-range horizon detection generally must operate at a lower PRR than when pointed at the ground since objects on the horizon will typically be further away than the ground. When scanning the horizon, the sensor could be pointed at long-distance objects that would cause MTA ambiguities, while the short range, ground survey scanning needs much higher PRR frequencies in order to quickly survey the nearby ground terrain, such as when evaluating a potential landing site.

The person of ordinary skill in the art would have been motivated to modify Swenson/Templeton/ Korkut teachings with Stambler’ disclosure as Stambler provides details of long-range horizon detection, highly desirable for some lidar applications. Incorporation into a lidar system short range and long-range capabilities predictably improves the lidar system marketing appeal.

It would have also been obvious for the person of ordinary skill in the art that to assure Stambler’ long-range horizon detection of, say 1 km, the lower resolution pulse period (PRR) would have to be about 6.6 µs or more. Thus, Swenson in view of Templeton, Korkut, and Stambler obviates the high-resolution pulse period is less than or equal to one half of the standard pulse period.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US20080278715) in view of Templeton (US9383753), and Rohner (US20090185159).


Swenson in view of Templeton fails to teach, but Rohner does teach a window of time is associated with an emitted high-resolution pulse, [0063] as shortened measuring interval T2 for stage 2
wherein the window comprises a center time and a width, wherein: the center time is based at least in part on distance information determined from one or more standard-resolution pulses; Fig.6; [0063] For this purpose, in the case of detection of the front signal flank, the period from the part-interval t1,3 with the highest detected light energy and the immediately preceding part-interval t1,2 are chosen
and the width of the window Fig. 6: T2
represents a time interval within which a return pulse associated with the emitted high-resolution pulse is expected to be received by the lidar system. [0060] In order to avoid ambiguities in the reception of the light pulses, the repetition rate thereof and the time window for the reception must be tailored to one another so that, for a target present at a maximum distance Rmax, only one light pulse can be registered within a measuring interval.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swenson/Templeton’ lidar system with Rohner’ disclosure.

Swenson already pointed at necessity to [0003] “prevent confusing laser pulse returns from subsequent transmitted pulses and, thus, properly perform the time of flight range mapping calculations.” Rohner discloses an improved distance measuring method. The person of ordinary skill in the art would have been motivated to modified Swenson/Templeton’ lidar system with Rohner’ disclosure to predictably assure reliable and unambiguous time of flight range calculations. 

 a pulse received within the width of the window is identified as a valid return pulse associated with the emitted high-resolution pulse. Rohner’ [0060] In order to avoid ambiguities in the reception of the light pulses, the repetition rate thereof and the time window for the reception must be tailored to one another so that, for a target present at a maximum distance Rmax, only one light pulse can be registered within a measuring interval.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US20080278715) in view of Templeton (US9383753), and Stambler (US 10131446).

Regarding claim 13, Swenson in view of Templeton teaches the lidar system of claim 12, and, further, each standard-resolution pixel in the standard-resolution point cloud is associated with a standard-resolution distance value; Templeton’ [20; 7-11] The scanning LIDAR may be operated at a first pulse rate, such as a default pulse rate, that is within its pulse-rate limit so as to generate in real time a 3-D point cloud with a substantially uniform angular resolution based on the first pulse rate (502, 504).
Templeton’ [25; 61-63] In some instances, the region set for enhanced resolution study during block 726 includes a characteristic uncertainty in the future position of the moving object. 
Templeton’ [26; 6-8] the uncertainty can be based on empirical factors and/or measurement uncertainty in the position and/or motion profile of the moving object, for example.

Swenson in view of Templeton fails to teach, but Stambler does teach an ambiguity in a distance value of the high-resolution point cloud is resolved based at least in part on one or more standard-resolution distance values. [8; 42-52] as shown in the example of FIG. 4, if at step 400, uncertain regions are detected in the current (probabilistic occupancy) map 252 (see FIG. 3), new sensing parameters for 
[8; 31-34] The pulse rate can be slowed such that the lidar (or other type of time-of-flight range sensor as the case may be) can unambiguously measure a difficult region.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swenson/Templeton’ lidar system with Stambler’ disclosure.

Swenson already pointed at necessity to [0003] “prevent confusing laser pulse returns from subsequent transmitted pulses and, thus, properly perform the time of flight range mapping calculations.” Stambler addresses multiple time around (MTA) ambiguities, particularly for lidar systems, and particularly for autonomous aircraft. The person of ordinary skill in the art would have been motivated to modified Swenson/Templeton’ lidar system with Stambler’ disclosure to predictably assure reliable and unambiguous time of flight range calculations. 

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US20080278715) in view of Verheggen (US20160259058).

Regarding claim 14, Swenson teaches the lidar system of claim 1.
Swenson fails to teach, but Verheggen does teach the pulses of light emitted by the light source comprise adaptive-resolution pulses having dynamically adjustable pulse periods, wherein a pulse period between a first pulse and a subsequent second pulse is based at least in part on a time of flight for the first pulse. [0041] The software algorithm that controls the laser firing time might then shift the blind zone by reducing T by an amount of 100 nanoseconds (increase the PRF slightly) so that the echo now occurs after the blind zone, or the algorithm might increase T (reduce the PRF slightly) so that the return pulse occurs well before the blind zone. These decisions are based on knowledge from the preceding TOF measurements. 
[0011] These instructions when executed by the processor enable the apparatus to perform features including dynamically monitoring the time of flight (TOF) of laser light pulses transmitted and received by the laser scanning apparatus; determining whether there is a potential for the outgoing laser light pulse and an incoming signal to be detected within a few nanoseconds of each other; and adjusting a pulse repetition frequency (PRF) in response to a determination that the potential simultaneous (within a few nanoseconds) detection of the outgoing laser light and the incoming signal is likely to occur. [0040] Specifically, on a shot to shot basis, T can be increased or decreased slightly to ensure that a blind zone is not coincident in time with the instant the return pulse is received. These changes in T are equivalent to small changes in the laser PRF which do not significantly change the laser spot position on the ground or the spot density.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swenson’ lidar system with Verheggen’ disclosure.

The reasoning for this is that Verheggen teaches a sophisticated dynamically adjustable scanner, capable to provide customized resolution (PRR/PRF) and avoid “blind zones”. The person of ordinary skill in the art would have been motivated to modified Swenson’ lidar system with Verheggen’ disclosure to predictably improve marketing appeal of his lidar system by eliminating negative effect of blind zones and boosting accuracy of range measurement. 

Regarding claim 15, Swenson in view of Verheggen teaches the lidar system of claim 14, and, further, the pulse period is approximately equal to T+β, wherein T is the time of flight for the first pulse and β is a buffer time. 
Verheggen’ [0040] the time T between the optical outputs of successive laser shots (where T is the reciprocal of the PRF at that instant) [0041] The software algorithm that controls the laser firing time might then shift the blind zone by reducing T by an amount of 100 nanoseconds (increase the PRF slightly) so that the echo now occurs after the blind zone, algorithm might increase T (reduce the PRF slightly) so that the return pulse occurs well before the blind zone. These decisions are based on knowledge from the preceding TOF measurements.

Regarding claim 16, Swenson in view of Verheggen teaches the lidar system of claim 15, and, further, wherein T is approximately equal to 2D/c, wherein D is the distance from the lidar system to the target and c is a speed of light. 
Swenson’ [0032] Once all of the data are entered, the exemplary algorithm of FIG. 6 may be executed to perform the calculations for use in determining the scan rate of the LADAR for a particular site. A first calculation includes dividing the data of block 144 with the entered maximum range in kilometers at block 152 to obtain a maximum pulse repetition rate in kilohertz (kHz) for the LADAR at block 154 which may be used in a subsequent calculation.

Regarding claim 17, Swenson in view of Verheggen teaches the lidar system of claim 15, and, further, β is approximately equal to 0 ps, 10 ps, 100 ps, 1 ns, 10 ns, 100 ns, or 500 ns. 
Verheggen’ [0040] the time T between the optical outputs of successive laser shots (where T is the reciprocal of the PRF at that instant) [0041] The software algorithm that controls the laser firing time might then shift the blind zone by reducing T by an amount of 100 nanoseconds (increase the PRF slightly) so that the echo now occurs after the blind zone, or the algorithm might increase T (reduce the PRF slightly) so that the return pulse occurs well before the blind zone. These decisions are based on 

Examiner’s note: The spec of the instant Application discloses “The buffer time β may represent a delay time, waiting time, or settling time between the receipt of a return pulse (e.g., pulse 400- P) and the emission of the next pulse (e.g., pulse 300-Q).”

Regarding claim 18, Swenson in view of Verheggen teaches the lidar system of claim 15, and, further, β is approximately equal to 0%, 1%, 2%, 5%, 10%, or 20% of T. Verheggen’ [0041] If the range to the target is 740 meters, the TOF will be approximately 4.938 microseconds. In this example the echo will be received 62 nanoseconds before the blind zone. The preceding sequence of TOF measurements may indicate that, for whatever reason (terrain variation, aircraft position or orientation change, scan angle change, etc.), there is a high probability that the echo from the next laser shot will fall into the blind zone if an adjustment to the PRF is not made. The software algorithm that controls the laser firing time might then shift the blind zone by reducing T by an amount of 100 nanoseconds (increase the PRF 

Examiner’s note: for T=4.938 microseconds and β=100 nanoseconds, β is approximately equal 2% of T.

21 is rejected under 35 U.S.C. 103 as being unpatentable over Swenson (US20080278715) in view of Templeton (US 9383753), and Rieger (US20180224528).

Regarding claim 21, Swenson in view of Templeton teaches the lidar system of claim 19.
Swenson in view of Templeton fails to disclose, but Rieger does disclose if the distance from the lidar system to the target is greater than a threshold distance, then a region of the field of regard associated with the target is scanned with standard-resolution pulses; and
if the distance from the lidar system to the target is less than or equal to the threshold distance, then the region of the field of regard associated with the target is scanned with- high-resolution pulses. 

Rieger’ Abstract: selecting a first pulse repetition rate from a set of at least two different pulse repetition rates and predetermining the selected pulse repetition rate for the emission, 



if the ascertained time interval drops below a predetermined first threshold, selecting a second pulse repetition rate from the set and predetermining the second pulse repetition rate for the emission.

Examiner’s note: “a time interval” is TOF proportional to a distance to a target.

Rieger’[0031] the first pulse repetition rate PRR1 is smaller than the second PRR2, is depicted in FIG. 4b.

Examiner’s note: Smaller PRR corresponds to standard resolution pulses, greater PRR corresponds to high resolution pulses.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swenson/Templeton’ lidar system with Rieger’ disclosure.

Swenson already pointed at necessity to [0003] “prevent confusing laser pulse returns from subsequent transmitted pulses and, thus, properly perform the time of flight range mapping calculations.” Rieger addresses this problem by providing a method for enhanced distance measurement. The person of ordinary skill in the art would have been motivated to modified Swenson/Templeton’ lidar system with Rieger’ disclosure to predictably assure reliable and unambiguous time of flight calculations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US9874629
US20170269215 directed to distance measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV LEVENETS whose telephone number is (571)272-8338. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VLADISLAV LEVENETS/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645